               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

BRIAN FIELDS, et al.,       :                CIVIL ACTION NO. 1:16-CV-1764
                            :
             Plaintiffs     :                (Chief Judge Conner)
                            :
         v.                 :
                            :
SPEAKER OF THE PENNSYLVANIA :
HOUSE OF REPRESENTATIVES,   :
et al.,                     :
                            :
             Defendants     :

                                     ORDER

      AND NOW, this 1st day of October, 2019, following receipt of the mandate

(Doc. 122) and opinion (Doc. 122-2) from the United States Court of Appeals for the

Third Circuit, and in accordance therewith, it is hereby ORDERED that:

      1.    This court’s August 29, 2018 order (Doc. 110) and August 30, 2018
            judgment (Doc. 111) are VACATED and the permanent injunction set
            forth therein is LIFTED.

      2.    Plaintiffs’ motion (Doc. 77) for summary judgment is DENIED in its
            entirety.

      3.    Defendants’ motion (Doc. 80) for summary judgment is GRANTED on
            all aspects of plaintiffs’ Establishment Clause claim (Count 1).

      4.    The Clerk of Court shall enter judgment in defendants’ favor as to
            Count 1 of the complaint (Doc. 1).


                                      /S/ CHRISTOPHER C. CONNER
                                      Christopher C. Conner, Chief Judge
                                      United States District Court
                                      Middle District of Pennsylvania
